Case 2:18-cv-00617-RGK-G.]S Document 109 Filed 04/30/19 Page 1 of 8 Page |D #:2540

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL lVIINUTES - GENERAL
Case No. 2:18-cV-00617-RGK-GJS Date April 30, 2019

 

 

Title Joseph Lack v. Mizuho Bank, Ltd., et al

 

 

Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Repoited N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Plaintiff’s Motion for Class Certification
(DE 86)

I. INTRODUCTION

On January 24, 2018, Joseph Lack (“Plaintiff’) filed a putative class action Complaint on behalf
of himself and others similarly situated against Mizuho Bank, Ltd. (“Mizuho”) and Mark Karpeles
(“Karpeles”). In the Complaint, Plaintiff alleges claims arising out of the 2014 collapse of the Mt. Gox
Bitcoin exchange (“Mt. Gox”). On June 19, 2018, the Court dismissed Plaintiff’s claim against Mizuho
for unjust emichment. Plaintiff’s remaining claim against Mizuho alleges Haudulent conceahnent under
California common law. Additionally, Plaintiff alleges negligence and fraud against Karpeles.

Presently before the Court is PlaintifFS Motion for Class Certification under Federal Rule of
Civil Procedure (“Rule”) 23. For the following reasons, the Court DENIES the Motion.

II. FACTUAL BACKGROUND
ln the Complaint, Plaintiff alleges the following:

ln 2009, Karpeles founded Mt. Gox, which claimed to be the “world’s most established Bitcoin
exchange.” (Compl. 11 10, ECF No. 1.) Bitcoins are a digital cryptocurrency which users can purchase
and Store in a virtual “vault,” where they are kept until the users wish to withdraw them. A Bitcoin
exchange, like Mt. Gox, is a forum where Bitcoins can be bought and sold.

Beginning in 2012, Mizuho, a financial institution also located in Tokyo, partnered With Mt. Gox
to allow Mt. Gox users to deposit government-issued currency (“flat currency” or “cash”) into their Mt.
GoX accounts. To make purchases or trades, Mt. Gox users could (1) transfer Bitcoins directly into their
Mt. Gox accounts from their virtual vaults, or (2) deposit funds into their Mt. Gox accounts by wiring
flat currency to Mizuho, Who would then transfer the funds into an account it held on Mt. Gox’s behalf.
Once the funds arrived in Mt. Gox’s Mizuho account, Mt. GoX would post a credit to the user’s Mt. Gox
exchange account and the user could begin to purchase and trade Bitcoin.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 8

Case 2:18-cv-00617-RGK-G.]S Document 109 Filed 04/30/19 Page 2 of 8 Page |D #:2541

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-cV-00617-RGK-GJS Date April 30, 2019

 

 

Title .Ioseph Lack v. Mizuho Bank, Ltd., et al

 

If the user later decided to Withdraw cash from the Mt. Gox exchange, he or she would first
submit a request through his or her Mt. Gox exchange account. Mt. Gox would then compile all
Withdrawal requests and send them to Mizuho to process. Finally, Mizuho would process the requests,
withdraw the funds from Mt. Gox’s Mizuho account, and deposit the fiat currency into each user’s bank
account via wire transfer

In or around 2013, Mizuho became concerned by Mt. Gox’s growing transaction volumes as well
as reports that U.S. authorities were investigating Mt. Gox for money laundering As such, Mizuho
sought to distance itself from Mt. Gox and end its business relationship with the exchange. But to avoid
reputational harm and regulatory scrutiny, Mizuho Wanted Mt. Gox to terminate the relationship When
Karpeles refused to close Mt. Gox’s Mizuho account, Mizuho sharply limited and then ultimately
stopped processing international withdrawals from the account. Mizuho continued, however, to accept
international deposits into the Mt. Gox account. This new policy was deliberately kept secret from Mt.
Gox users and the public at large.

After Mizuho instituted this new policy, Mt. Gox relied on other banking partners, including
Japan Post Bank, to process users’ international withdrawals However, users quickly began to report
significant delays in withdrawing fiat currency from their Mt. Gox accounts. Between June 20, 2013 and
February 7, 2014, Mt. Gox posted several statements on its website acknowledging users’ concerns over
withdrawal delays and representing that the delays Were temporary and were caused by the rising
popularity of Bitcoin. During the same time period, some news outlets reported Mt. Gox’s withdrawal
backlog. The news articles and statements by Mt. Gox never mentioned that Mizuho stopped processing
users’ international withdrawals

ln January 2014, Plaintiff, a resident of California, joined Mt. Gox. Upon joining, Plaintiff wired
$40,000 from his local Wells Fargo branch in California to Mt. Gox’s Mizuho account. Shortly
thereafter, Karpeles halted Mt. Gox users’ ability to withdraw Bitcoin from the exchange, and on
February 24, 2014, the Mt. Gox Website ‘wvent dark.” Plaintiff waited for his $40,000 deposit to appear
in his Mt. Gox account, but it never appeared. He then visited Wells Fargo and attempted to recall the
wire transfer, but his efforts were to no avail. Apparently, although Mizuho had successfully posted
Plaintiff’s deposit to Mt. Gox’s Mizuho account, Mt. Gox did not update Plaintiff’ s exchange account to
reflect his deposit before Mt. Gox became inactive. To this day, Plaintiff has never managed to
Withdraw or access his $40,0000 deposit.

Accordingly, Plaintiff brings this putative class action against Karpeles and Mizuho.l Plaintiff
alleges that he and other Mt. Gox investors lost Bitcoin and fiat currency as a result of Karpeles’
negligence and fraudulent acts. In addition, Plaintiff alleges that Mizuho concealed a material fact from
him and other consumers_namely, that Mizuho had stopped processing withdrawals of fiat currency

 

1 Plaintiff was previously dismissed from a similar action in the Nolthem District of Illinois for want of personal jurisdiction
See Greene 1'. Mi;uho Bank, Ltd., 289 F. Supp. 3d 870 ('N.D. Ill. 2017).

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 8

Case 2:18-cv-00617-RGK-G.]S Document 109 Filed 04/30/19 Page 3 of 8 Page |D #:2542

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-cv-00617-RGK-GJS Date April 30, 2019

 

 

Title Joseph Lack v. Mizuho Bank, Ltd., et al

 

from Mt. Gox’s Mizuho account. As a result, Plaintiff contends that Mizuho is responsible for his lost
deposit and other consumers’ losses on the Mt. Gox exchange because, had those consumers known that
Mizuho was no longer processing withdrawals, they would not have invested in Bitcoin via the Mt. Gox
exchange.

Plaintiff seeks to ultimately certify two classes: (1) the Mt. Gox Class, encompassing all U.S.
consumers who had Bitcoins or fiat currency stored with Mt. Gox on the day the exchange went dark,
and (2) the Deposit Subclass, encompassing all members of the Mt. Gox Class who made a deposit to
Mizuho’s Mt. Gox account after Mizuho stopped processing withdrawals (Compl. 11 56.) However,
Plaintiff seeks to certify only the Deposit Subclass in the instant Motion.2 The Deposit Subclass is
defined as follows: “All California residents who wired money to Mt. Gox KK’s bank account at
Mizuho Bank, Ltd., between June 20, 2013 and February 24, 2014.” (Pl.’s Mot. for Class Certifrcation l,
ECF No. 86.)

III. JUDICIAL STANDARD

To certify a class action, the plaintiff bears the burden of demonstrating that the requirements of
Rule 23 are met. Mar/o v. Uniled Parcel Serv., Inc., 639 F.3d 942, 947 (9th Cir. 2011). Plaintiff must
show that the class satisfies all of Rule 23(a)’s prerequisites and at least one of the conditions set out in
Rule 23(b). Fed. R. Civ. P. 23(a)-(b). Rule 23(a) requires that: (1) “the class is so numerous that joinder
of all members is impracticable” (numerosity); (2) “there are questions of law or fact common to the
class” (commonality); (3) “the claims or defenses of the representative parties are typical of the claims
or defenses of the class” (typicality); and (4) “the representative parties will fairly and adequately
protect the interests of the class” (adequacy of representation). Fed. R. Civ. P. 23(a).

ln addition to satisfying Rule 23(a), the proposed class must fall within one of the subdivisions
of Rule 23(b). Rule 23(b) has three prongs, any one of which can be used to certify a class: (1) the
prosecution of separate actions would create a risk of either (A) inconsistent or varying adjudications, or
(B) individual adjudications dispositive of the interests of other members not a party to those
adjudications; (2) the party opposing the class has acted or refused to act on grounds generally
applicable to the class; or (3) questions of law or fact common to class members predominate over any
questions individually affecting members, and a class action is superior to other available methods for
the fair and efficient adjudication of the controversy. Fed. R. Civ. P. 23(b)(1)-(3).

“[P]laintiffs wishing to proceed through a class action must actually prove_not simply plead_
that their proposed class satisfies each requirement of Fed. R. Civ. P. 23.” Halliburton C0. v. Erica P.

 

2 Plaintiff at present seeks only to certify the Deposit Subclass. At the time of filing the instant Motion, Plaintiff had not yet
effected service on Karpeles. As a result, the 90-day time period to file a motion for class certification after service, as
provided by Local Rule 23-3_, had not yet begun to run. See C.D. Cal. L.R. 23-3. Karpeles was subject to dismissal for lack of
prosecution However, on April 11, 2019, the Court granted Plaintiff`s Ex Parte Motion to Approve Alternative Service on
Kaipeles. Plaintiff subsequently served Karpeles by e-mail on April 17, 2019. (Decl. of J. Aaron Lawson, ECF No. 106.)

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 8

Case 2:18-cv-00617-RGK-G.]S Document 109 Filed 04/30/19 Page 4 of 8 Page |D #:2543

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-cv-00617-RGK-GJS Date April 30, 2019

 

 

Title Joseph Lack v. Mizuho Bank, Ltd., et al

 

John Funa’, Inc., 573 U.S. 258, 275 (2014) (emphasis added). “[C]ertification is proper only if the trial
court is satisfied, after a rigorous analysis,” that the plaintiff has met Rule 23’s requirements Comcast
Corp. v. Behrend, 569 U.S. 27, 27 (2013). Since there is often considerable overlap between the class
certification analysis and the merits, courts deciding class certification must sometimes peek behind the
curtain to analyze how the merits Will ultimately be proven, and to assess whether the plaintiff can prove
those merits on a classwide basis See Wa[-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 352 (2011).

I. DISCUSSION

Presently before the Court is Plaintiff’s Motion to Certify the Deposit Subclass (Pl.’s Mot. for
Class Certification 1.) See Fed. R. Civ. Proc. 23(c)(5). As discussed above, Plaintiff must satisfy the
requirements of Rule 23(a) and the requirements of at least one prong of Rule 23(b). Of the three prongs
available under Rule 23(b), Plaintiff only seeks certification under Rule 23 (b)(3). Because the Court
finds that Plaintiff has failed to satisfy Rule 23(b)(3)’s requirements Plaintiffs Motion fails on this
ground alone. The Court therefore does not need to address whether Plaintiff has satisfied Rule 23(a)’s
requirements

A. Rule 2319)§3}

To qualify for certification under Rule 23 (b)(3), a plaintiff must show: (1) that “questions of law
or fact common to class members predominate over any questions affecting only individual members”
(predominance); and (2) “that a class action is superior to other available methods for fairly and
efficiently adjudicating the controversy” (superiority). Fed. R. Civ. P. 23 (b)(3). The predominance
requirement is satisfied “[w]hen common questions present a significant aspect of the case and they can
be resolved for all members of the class in a single adjudication.” Hanlon v. Chrjvsler Corp., 150 F.3d
1011, 1022 (9th Cir. 1998) (citation omitted). The superiority inquiry requires a court to consider: (1)
class members’ interests in individually controlling the prosecution or defense of separate actions; (2)
the extent and nature of any litigation concerning the controversy already begiln by or against class
members; (3) the desirability or undesirability of concentrating the litigation of the claims in the
particular forum; and (4) likely difficulties in managing a class action. Fed. R. Civ. P. 23(b)(3)(A)-(D).

l . Predominance

“Considering whether ‘questions of law or fact common to class members predominate’ begins,
of course, with the elements of the underlying cause of action.” Erica P. John Fzmd, Im:. v. Halliburton
Co., 563 U.S. 804, 809 (2011). To prevail in his fraudulent concealment claim against Mizuho, Plaintiff
must prove five elements: (1) that Mizuho concealed or omitted a material fact from Plaintiff and class
members (“materiality”); (2) that Mizuho had a duty to disclose the fact to Plaintiff and class members;
(3) that Mizuho intended to defraud Plaintiff and class members by intentionally concealing the fact; (4)
that Plaintiff and class members were unaware of the fact and would not have acted as they did if they
had known the concealed fact (“reliance”); and (5) Plaintiff and class members sustained damages as a

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 4 of 8

Case 2:18-cv-00617-RGK-G.]S Document 109 Filed 04/30/19 Page 5 of 8 Page |D #:2544

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-cv-00617-RGK-GJS Date April 30, 2019

 

 

Title Joseph Lack v. Mizuho Bank, Ltd., et al

 

result of Mizuho concealing the fact (“causation”). See Hambrick v. Healthcare Parmers Med. Grp.,
Inc., 238 Cal. App. 4th 124, 162 (2015). Because establishing the elements of Plaintist claim will
require individual inquiries as to materiality, reliance, and causation, the Court finds that common
questions do not predominate over individual ones

a. Material Omissz`on

For the first element of his claim, Plaintiff must show that Mizuho’s decision to stop processing
withdrawals is a material fact. “A misrepresentation of fact is material if it induced the plaintiff to alter
his position to his detriment.” Caro v. Procter & Gamble Co., 18 Cal. App. 4th 644, 668 (1993) (citation
omitted). In the context of a consumer fraud case, an omission is material if a reasonable
consumer “would attach importance to its existence or nonexistence in determining his choice of action
in the transaction in question.” Stearns v. Tz`cketmaster Cor])., 655 F.3d 1013, 1022 (9th Cir. 2011)
(quoting Sleroid Hormone Proa’. Cases, 181 Cal. App. 4th 145, 157 (2010)). Materiality is ordinarily a
question of fact for the jury. See id. However, at the class certification stage, “if the issue of materiality .
. . is a matter that would vary from consumer to consumer, the issue is not subject to common proof, and
the action is properly not certified as a class action.” 111 re Vioxx Class Cases, 180 Cal. App. 4th 116,
129 (2009) (citing Caro, 18 Cal. App. 4th at 668).

ln its Opposition to Plaintiff”s Motion, Mizuho presents expert evidence suggesting that the
materiality of Mizuho’s disclosure Would vary from consumer to consumer. Mizuho’s expert points to
news reports and public disclosures made by Mt. Gox during the class period announcing that temporary
suspensions or backlogs of withdrawals were causing delays to users. (Def.’s Opp’n to Pl.’s Mot. for
Class Certification 15, ECF No. 90.) “ln light of the volume of public information about the delays Mt.
Gox users were experiencing,” Mizuho’s expert concludes, “it is likely that different Proposed Class
members would have had different views as to whether the additional information that Mizuho Bank had
stopped accepting withdrawal requests from Mt. Gox’s account is material.” (Def.’s Opp’n to Pl.’s Mot.
for Class Certification Ex. 25 11 10(iv)(b), ECF No. 90-26.)

Plaintiff contends that materiality will not vary among class members because the jury will
determine materiality as to the entire class by applying the objective “reasonable consumer” standard
However, while proving materiality is not required at the class certification stage, Amgen Inc. v. Conn.
Ret. Plans & Tr. Funa's, 568 U.S. 455, 459 (2013), “plaintiffs must offer some means of proving
materiality . . . by a reasonable consumer on a classwide basis in order to certify a class” Kosta v. Del
Monte Foods, Inc., 308 F.R.D. 217, 225 (N.D. Cal. 2015). Accordingly, courts may deny certification
when a plaintiff has not shown that materiality will be provable classwide at trial. See, e.g. , id.; Cormier
v. Carrier Corp., No. 218CV07030CASEX, 2019 WL 1398903, at *13_14 (C.D. Cal. Mar. 25, 2019);
Townsend v. Monster Beverage Corp., 303 F. Supp. 3d 1010, 1043-44 (C.D. Cal. 2018); 111 re 5-H0ur
Energy Mktg. & Sales Practices Litig., No. ML132438PSGPLAX, 2017 WL 2559615, at *6-9 (C.D.
Cal. June 7, 2017); Phi`lips v. Fora' Motor Co., No. 14CV02989LHK, 2016 WL 7428810, at *15-16
(N.D. Cal. Dec. 22, 2016), ajj"a', 726 F. App’x 608 (9th Cir. 2018); Jones v. ConAgra Foods, Inc., No.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 5 of 8

Case 2:18-cv-00617-RGK-G.]S Document 109 Filed 04/30/19 Page 6 of 8 Page |D #:2545

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-cv-00617-RGK-GJS Date April 30, 2019

 

 

Title Joseph Lack v. Mizuho Bank, Ltd., et al

 

C1201633CRB, 2014 WL 2702726, at *16-19 (N.D. Cal. June 13, 2014).

Here, the Court finds that Plaintiff has failed to show that materiality will be provable classwide
at trial. Plaintiff avers that Mizuho’s omission was material because: (1) even if Plaintiff and putative
class members had read about withdrawal delays, they did not know that Mizuho had completely
stopped processing withdrawals for Mt. Gox, and (2) had they known that Mizuho had stopped
processing withdrawals, they would not have perceived Mt. Gox to be secure and reliable and, therefore,
would never have deposited funds to Mt. Gox. (See Pl.’s Reply to Def.’s Opp’n to Pl.’s Mot. for Class
Certification 2:17-18, ECF No. 99.) Plaintiff points to his own testimony that security and reliability
were “the biggest factors” in his decision to use Mt. Gox and, had he known Mizuho had stopped
processing withdrawals that fact would have changed Plaintiff’ s opinion about Mt. Gox’s security and
reliability. (Pl.’s Mot. for Class Certification Ex. 20, at 164-165, ECF No. 86-21.) However, Plaintiff
does not offer any “means” for a jury to determine that a reasonable consumer would feel similarly-
that is, a reasonable consumer would have read about Mt. Gox’s banking woes; would still have
perceived Mt. Gox as reliable and secure despite the withdrawal delays; Would have chosen Mt. Gox
primarily based on its perceived reliability and security; would no longer have perceived Mt. Gox to be
reliable and secure if he or she had known that Mizuho stopped processing withdrawals; and therefore
would not have deposited funds to Mt. Gox. See Kosta, 308 F.R.D. at 225.

Moreover, Plaintist own Motion raises doubts as to his ability to prove materiality classwide
under the above theory. In his Motion, Plaintiff cites to an article that quotes an industry professional
who posits that Mt. Gox’s withdrawal delays Were due to “the fact that [Mt. Gox] must cooperate with a
banking system that’s suspicious of [B]itcoin.” Daniel Cawrey, Witha’rawals from Mt. Gox: Growing
Pains or Banking Botlleneck?, CoinDesk (Aug. 12, 2013, 12:43 UTC),
https://www.coindesk.com/withdrawals-from-mt-gox-growing-pains-or-banking-bottleneck. (See Pl. ’s
Mot. for Class Certification 7:20-27.) A consumer Who is aware that Mt. Gox withdrawals are delayed
because banks are suspicious of Bitcoin exchanges, and chooses to invest in Mt. Gox regardless, would
likely find Mizuho’s decision less material than a consumer who is altogether unaware of delays or
banks’ suspicions of Bitcoin.

The Court thus finds that the question of Whether Mizuho’s omission is material could vary
among putative class members, and Plaintiff has not offered any means by which a jury could determine
materiality classwide. Because “the issue of materiality . . . would vary from consumer to consumer,”
Plaintiff has not demonstrated that materiality is “subject to common proof.” In re Vioxx Class Cases,
180 Cal. App. 4th at 129 (citing Caro, 18 Cal. App. 4th at 668). Accordingly, the Court finds that
individual questions will predominate the materiality inquiry.

b. Aclual reliance and causation

Similarly, the Court finds that individual questions will predominate the reliance and causation
inquiries Actual reliance is an essential element for a fraudulent omission claim. Daniel v. F ord Molor

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 6 of 8

Case 2:18-cv-00617-RGK-G.]S Document 109 Filed 04/30/19 Page 7 of 8 Page |D #:2546

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-cv-00617-RGK-GJS Date April 30, 2019

 

 

Title Joseph Lack v. Mizuho Bank, Ltd., et al

 

Co., 806 F.3d 1217, 1225 (9th Cir. 2015). To prove actual reliance under California law, Plaintiff must
show that Mizuho’s omission (i.e., its failure to disclose that it had stopped processing withdrawals for
Mt. Gox) was an immediate cause of Plaintist and putative class members’ “injury-producing conduct”
(i.e., their common decision to use the Mt. Gox exchange to invest in Bitcoin). Id. To prove causation,
Plaintiff must show “that, had the omitted information been disclosed, [he and putative class members]
would have been aware of it and behaved differently.” Id. (quoting Mirki'n v. Wasserman, 5 Cal. 4th

1082, 1093 (1993)).

“That one Would have behaved differently can be presumed, or at least inferred, when the
omission is material.” Id. (citing In re Tobacco 11 Cases, 46 Cal. 4th 298, 327 (2009)). Thus, in a
California class action for fraudulent concealment, if a material omission has been “uniformly made to
all members of the proposed class,” then a classwide inference as to reliance and causation is
appropriate instead of establishing those elements individually. See Ma::a v. Anl. Hona'a Motor Co., 666
F.3d 581, 595_97 (9th Cir. 2012) (quoting Davl`s-Miller v. Aulo. Club of S. Cal., 201 Cal. App. 4th 106,
125 (2011)). However, “[i]f the misrepresentation or omission is not material as to all class members,
the issue of reliance ‘Would vary from consumer to consumer’ and the class should not be certified.” Ia'.
(quoting In re Vioxx Class Cases, 180 Cal. App. 4th at 129).

Plaintiff contends that common questions will predominate the reliance and causation inquiries
because an inference of those two elements is appropriate here. Plaintiff avers that, because materiality
is a question of fact evaluated by an objective “reasonable consumer” standard, Stearns, 655 F.3d at
1022, no individual inquiries will be necessary. If the trier of fact determines that Mizuho’s omission
was material, then reliance and causation will be inferred as to the entire class as well.

By contrast, Mizuho argues that individual questions of reliance and causation will predominate
because an inference is not appropriate here. Mizuho contends that establishing actual reliance and
causation will require individualized inquiries into class members’ motivations for choosing to invest in
Bitcoin via the Mt. Gox exchange. For support, Mizuho points to an Illinois district court’s order
denying class certification in a parallel case: Greene v. Mi:uho Bank, Ltd., 327 F.R.D. 190 (N.D. Ill.
2018). There, the plaintiff testified that, had he known Mizuho was not processing withdrawals, he
would still have found another way to deposit funds to Mt. Gox. Id. at 195. The plaintiff also testified
that he never intended to Withdraw fiat currency from his Mt. Gox account, but only planned to
withdraw Bitcoin to trade on other exchanges Ia'. at 196. As a result, the Greene court found that the
plaintiffs testimony “severely undermined his ability to prove injury” resulting from Mizuho’s decision
to stop processing withdrawals because he “did not rely on the presence of that functionality in deciding
to purchase Bitcoin on the Mt. Gox exchange.” Id. Mizuho contends that Greene demonstrates how
individualized and fact-specific the reliance and causation elements are in this case.

The Court agrees with Mizuho that individual questions will predominate when establishing
these elements As discussed above, Plaintiff does not proffer sufficient evidence to reassure the Court

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 7 of 8

Case 2:18-cv-00617-RGK-G.]S Document 109 Filed 04/30/19 Page 8 of 8 Page |D #:2547

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-cv-00617-RGK-GJS Date April 30, 2019

 

 

Title Joseph Lack v. Mizuho Bank, Ltd., et al

 

that materiality is provable classwide. Accordingly, the Court is not persuaded that the reliance and
causation inferences apply. See Ma::a, 666 F.3d at 595-97.

Additionally, Plaintiff has not offered any evidence to show that, in the absence of such an
inference, actual reliance and causation are subject to common proof. Instead, there appears to be a great
risk that individualized inquiries and defenses regarding reliance and causation will predominate.
Plaintiff, here, and the plaintiff in Greene demonstrate just two examples of the many possible reasons
behind a consumer’s choice to deposit funds to Mt. Gox, the information consumers considered in
making their choice, and subsequent decisions consumers made or intended to make about their money
once it was stored on Mt. Gox. These factors will likely vary arnong class members, and so
individualized inquiries and defenses will likely predominate when establishing the elements of reliance
and causation.

Accordingly, the Court finds that Plaintiff has not met the predominance requirement of Rule
23 (b)(3).

VI. CONCLUSION

Plaintiff has failed to show that common questions will predominate in resolving his claim as a
class action. See Fed. R. Civ. P. 23(b)(3). Because both predominance and superiority are required under
Rule 23(b)(3), the Court need not consider whether Plaintiff has met the second “superiority”
requirement See id. Accordingly, the Court finds that Plaintiff has failed to meet his burden under Rule

23(b)(3)-

Moreover, because the Court finds that Plaintiffs have failed to satisfy Rule 23(b)(3)’s
requirements, Plaintiffs’ Motion fails on this ground alone. F[he Court thus need not address whether
Plaintiffs have satisfied Rule 23(a)’s requirements

For the foregoing reasons, the Court DENIES Without prejudice Plaintiff’s Motion for Class
Certification.

IT IS SO ORDERED.

 

lnitials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 8 of 8

